Title: Destutt de Tracy to Thomas Jefferson, [14] July 1814
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


           a paris ce [14] juillet 1814.
          c’est toujours un grand bonheur pour moi, Monsieur, quand je reçois une de vos lettres. celle dont vous m’avez honoré le 28. 9bre 1813 et qui m’est arrivée le 5. May dernier m’a fait un bien Sensible plaisir en m’aprenant que vous aviez reçu mon quatrieme volume qui traite de l’economie politique, que vous l’aviez acceuilli avec la meme indulgence que le commentaire Sur Montesquieu, et que vous aviez eu l’extreme bonté de vous occuper de le faire traduire. j’ai un bien vif regret que cette traduction n’ait pas encor pu me parvenir, car je Suis aussi fier que reconnoissant quand je vois mes idées exprimées dans votre langue et par vos Soins. il me Semble alors qu’elles tiennent quelque chose de vos pensées.
          c’est Sans doute cette illusion qui a Seduit celui de mes compatriotes dont vous me parlez. je le connois et je respecte Ses lumieres autant que je cheris Ses vertus. mais il S’est laissé emporter par Son imagination, qualité dont il est aussi trés abondamment pourvu, et par Sa
				vivacité que l’age ne Sauroit diminuer; et moi, je l’avoue, je n’ai pas eu le courage de le detromper, et je crains bien que ce ne Soit autant par vanité que par discrétion, tant je Suis glorieux
				qu’on ait pu me prendre pour vous.
          mais ma vraye passion, Monsieur j’ose vous en assurer, c’est le desir d’etre utile. vous comblez tous mes vœux en m’aprenant que le commentaire Sur l’esprit des loix peut Servir aux habiles Professeurs du college de votre etat. j’espere que pour ce qui regarde l’economie ils employeront encor plus facilement mon quatrieme volume parce qu’il est, ce me Semble, plus methodique. je n’ose vous parler des trois premiers qui composent le traité de l’entendement. je Sais que dans votre raisonable nation on met tout de Suitte Sa Sagesse en action; et par consequent je pense que l’on doit faire peu de cas d’une théorie Speculative qui n’offre pas l’avantage d’une application immédiate. cependant comme enfin dans les ecoles il faut bien parler de logique, et comme jusqu’a present il me paroit qu’on en a parlé assez mal, faute d’etre remonté jusqu’a la maniere dont Se forment les idées dans nos têtes et dont elles Se peignent dans nos langues, je crois que Si ces premiers volumes etoient traduits on pourroit en tirer parti.
          je Sens neanmoins que ce Sont les derniers qui Seroient plus usuels. Si je puis terminer ceux qui doivent traiter de la Morale et de la Legislation, je ne manquerai Surement pas de les mettre tout de Suitte Sous votre protection, je ne Saurois assez vous remercier de l’extreme bonté que vous avez eue d’y Songer d’avance. c’est pour moi le plus puissant des encouragements.
          Sous tous les rapports, Monsieur, vous etes mon ange tutélaire. je vous ai des obligations infinies a l’autre extremité du monde, Sans meme que vous vous en doutiez. mon malheureux fils etoit en russie prisonnier, malade, abandonné. j’ai invoqué votre nom. je me Suis reclamé de vous auprés de Mr quiny adams et Galatin. tout de Suitte il a été protegé, acceuilli;  Son retour a été accéléré; et j’ai deja eu le plaisir avec lui de temoigner toute notre reconnoissance a Mr Galatin dans le court Sejour qu’il vient de faire ici. jugez vous meme, Monsieur, de tout ce que vous doit un pere tendre, et veuillez bien croire que tout ce que j’ai
				eprouvé de malheurs
				ne me rend que plus Sensible a des consolations Si touchantes, et que mon cœur est egalement penetré pour vous d’attachement, de reconnoissance, d’admiration et de respect.
          Destutt de Tracy
         
          Editors’ Translation
          
             Paris  [14] July 1814.
            It is always a great happiness for me, Sir, to receive one of your letters. The one with which you honored me on 28 November 1813, and which reached me on 5 May, gave me much pleasure, because it let me know that you had received my fourth volume, which deals with political economy, that you had treated it with the same indulgence you had shown the Commentary and Review of Montesquieu’s Spirit of Laws, and that you had been so extremely kind as to have it translated. I deeply regret that this translation has not yet reached me, as I am as proud as I am grateful to see my ideas expressed in your language, thanks to your efforts. It gives me the impression that my work contains some of your own thoughts.
            This illusion is undoubtedly what misled the fellow citizen of mine whom you mentioned. I know him and respect his intellect as much as I cherish his virtues. He has, however, let his imagination, a quality with which he is very amply supplied, and his vivacity, which age has
			 been unable to diminish, get the better of him; and I confess that I have not had the courage to put him right. I fear that this is due as much to vanity as discretion, as I glory in having been
			 mistaken for you.
            But I dare avow, Sir,  that my true passion is the desire to be useful. You fulfill all my wishes by letting me know that the Commentary and Review of Montesquieu’s Spirit of Laws might be of use to the skillful professors of your state college. I hope that regarding economy they will find my fourth volume even easier to use, because it is, I think, more methodical. I dare not mention to you the first three, which make up the treatise on understanding. I know that in your reasonable nation wisdom is promptly put into action; and consequently I think that one must not make much of a speculative theory that lacks the advantage of immediate application. One must talk about logic in the schools, however, and until now it seems to me that justice has not been done to this topic, because no one has traced to its origin the manner in which ideas are formed inside our heads and the ways in which they are expressed in our languages. I therefore believe that if these first volumes were translated, they might be useful.
            Nevertheless, I feel that the last ones would attract the most habitual use. If I am able to finish the volumes dealing with morality and legislation, I will not fail to put them immediately under your protection, and I cannot thank you enough for the great kindness you have shown me by thinking of this in advance. It is for me the most powerful encouragement.
            In every respect, Sir, you are my guardian angel. I am infinitely obliged to you from the other side of the globe, without your even suspecting it. My unhappy son was a prisoner, sick, and abandoned  in Russia. I invoked your name. I mentioned my acquaintance with you to Mr. Quincy Adams and to Gallatin. He was immediately protected and sheltered; his return was accelerated; and he and I have already had the pleasure of expressing our gratitude to Mr. Gallatin during the short time he just spent here. Judge for yourself, Sir, all that a tender father owes you, and please believe that all the misery I have suffered only makes me more sensitive to
			 such
			 touching consolations and that my heart is full of attachment, gratitude, admiration and respect for you.
            Destutt de Tracy
          
        